UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILMINGTON SAVINGS FUND SOCIETY,
FSB, not individually but as trustee for Pretium
Mortgage Acquisition Trust d/b/a
CHRISTIANA TRUST, ;

Plaintiff, : ORDER

 

V. : 19 CV 8716 (VB)

ANTHONY G. HORN, ANDREA G. HORN,
and FRANESCO SCACCIA,
Defendants.

On September 19, 2019, plaintiff filed a complaint against Anthony G. Horn, Andrea G.
Horn, and Franesco Scaccia (together “defendants”). (Doc. #1).

On November 20, 2019, plaintiff docketed proofs of service, indicating service on
Scaccia on October 30, 2019, and service on Anthony and Andrea Horn on November 5, 2019.
(Docs. ##7, 8, 9), Scaccia had until November 20, 2019, to respond to the complaint. The Horns
had until November 26, 2019, to respond to the complaint.

On December 4, 2019, the Court ordered plaintiff to seek a certificate of default as to
defendants by December 18, 2018.

To date, defendants have not answered, moved, or otherwise responded to the complaint
and plaintiff has not sought a certificate of default.

Accordingly, provided that defendants remain in default, plaintiff is ORDERED to seek a
certificate of default as to defendants by January 3, 2020, and thereafter to move for default
judgment by January 24, 2020. If plaintiff fails to satisfy either deadline, the Court will
dismiss the case without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: December 20, 2019
White Plains, NY
SO ORDERED:

 

Vincent L. Briccetti
United States District Judge

 
